Free Trade Agreement with the Gulf Cooperation Council (debate)
The next item is the debate on the oral question to the Commission by Helmuth Markov, on behalf of the Committee on International Trade, on the recent developments in negotiations on the free trade agreement between the European Union and the Gulf Cooperation Council - B6-0020/2008).
Member of the Commission. - Madam President, some may say that negotiations on the Free Trade Agreement with the countries of the Gulf Cooperation Council have lasted for 17 years. In fact, it is only since 2002 that the substance has been discussed. We the Commission, but also the representatives of the Member States in the Council, hope to finish the negotiations sooner rather than later. We know that the FTA will contribute to the deepening of relations between our regions. The FTA negotiations were conducted at an accelerated pace in 2007, culminating in Commissioner Mandelson's visit to Doha in December 2007, which gave a significant political push. We have made good progress on all chapters and are closer than ever to an agreement.
There are, however, some outstanding issues which are important to guarantee real preferential access for the EU to the GCC market and no discrimination compared to others. These issues are export duties, some exceptions in the area of energy services, notably by the UAE, and certain horizontal provisions of the agreement, such as competition and intellectual property. A negotiating round was cancelled in January. Since then, there has been no feedback from the GCC side at all. We now hope to be able to have the next round in early May, at the same time as the EU-GCC Joint Committee meeting, which is scheduled for 6 May.
Our objective remains to make progress in the next round and to conclude the negotiations as soon as possible, hopefully in the early months of the French presidency. The Free Trade Agreement aims at creating a preferential relationship between the EU and the GCC, in line with WTO principles and disciplines. It will thus lead to the liberalisation of substantially all trade between parties. It also aims at supporting the Member States of the GCC in their policies of economic diversification through encouraging further economic reforms and offering the potential of bringing increased foreign investments, in addition to the increasing dynamics of inward investments in the region.
The FTA includes significant commitments on trade in services and investments by both sides and mutual access to public procurement markets, also in the energy and transport sectors. It covers ambitious tariff liberalisation schedules, including in the chemicals sector. Last but not least, it covers non-tariff areas, such as technical barriers to trade, sanitary and phytosanitary standards or intellectual property rights.
This House has expressed concern that the Free Trade Agreement being negotiated with the Gulf Cooperation Council does not contain clauses on human rights and social and environmental standards. Let me, therefore, first of all clarify that the current draft of the EU-GCC Free Trade Agreement does include a number of non-trade clauses - on human rights, migration, counter-terrorism and non-proliferation of weapons of mass destruction. These clauses were agreed with the GCC some years ago. However, it emerged at the last round that the GCC side had some outstanding questions on the wording regarding the suspension clause linked to the application of the essential political elements of the agreement. In addition to these clauses, the preamble of the agreement refers to the need to strengthen the process of economic and social development in the GCC countries, while protecting the environment. It also refers to the fact that the parties shall not encourage foreign direct investment by lowering or relaxing their domestic environment or label standards. It also foresees consultations if it appears that an actual or proposed measure is inconsistent with these principles.
The EU-GCC FTA negotiations took into account the results and conclusions of a sustainability impact assessment study which was carried out between 2001 and 2004. This was the case, in particular, in sectors which were identified by the consultants as important for a more sustainable economic development in the GCC, namely services and some industrial sectors. Further to the request of this House, in February we provided the negotiating directives for the EU-GCC FTA, including all its updates according to the agreed procedures and in respect of the confidentiality rules.
Finally, let me just stress that the European Parliament has been regularly updated on the state of play of the EU-GCC FTA negotiations and that the European Commission will continue to keep it updated.
on behalf of the PPE-DE Group. - (FR) Madam President, the conclusion of a free trade agreement between the European Community and the Gulf Cooperation Council has been the subject of negotiations since 1988 and it would seem that they will soon be concluded for once and for all.
I welcome the recent progress because the conclusion of a free trade agreement is essential in order to increase and regulate the trade between the European Union and the Gulf states. It should thus launch a new, more dynamic era of cooperation in numerous strategic fields between two regions that are vitally important for one another, but whose relations have been lacking in substance.
The free trade agreement must help to dismantle non-tariff barriers and eliminate all public subsidies and compensation, notably for access to raw materials, in accordance with current WTO rules. The opportunities and challenges posed by the growing importance of sovereign funds should be the subject of in-depth examination, dialogue and constructive cooperation between the European Parliament and the Gulf states.
The objective here is to maintain an environment that is open to investment while making the latter more transparent. The managers of these funds must therefore be able to provide the market with additional information on the origin of their resources, their investment goals and their strategies. However, Europe must also ensure that it can attract these funds, which generate growth, innovation and jobs, in the face of the strong international competition to attract productive capital.
The conclusion of the free trade agreement will encourage the Gulf states to be more receptive to the views of their European partners and will thus enable us to diversify and accelerate our trade and exchanges.
on behalf of the PSE Group. - (ES) Madam President, I firstly wish to thank the Commissioner for her explanations, and immediately state that the Socialist Group in the European Parliament feels signing the FTA with the Gulf Cooperation Council is an objective we share.
We must, in fact, do this as soon as possible. This will be to the benefit of Europe, and to the countries that comprise the GCC. It is also true, however, that the mandate for negotiating this agreement is rather old. It is a mandate which does not contain the necessary clauses to focus on today's key issues such as human rights, employment or the environment.
I am therefore pleased to hear the Commissioner tell us that the Commission intends to do all it can to include these matters in the agreement. This would otherwise be totally incomprehensible, because we are not only talking about trade or economic exchanges.
We are all aware that these are important countries, with one of the planet's greatest sources of wealth, oil, an essential component of our modern societies.
These countries, however, do not just have oil. They have people, men and women; men and women born in these countries, and other men and women who come from other countries to work there, and I feel that human rights are not respected in these countries as they ought to be, for example, in terms of freedom of expression or freedom of association. With respect to the women's lack of equality, we cannot but feel ashamed and indignant when, for instance, we read news such the reports by Human Rights Watch, stating that women in some of these countries require permission from a so-called 'guardian', who may be a father, a husband, or even a son, to work, travel, study, or even get access to health services. This is simply unacceptable, totally unacceptable.
However, we could of course also talk about the situation that was previously mentioned of the immigrants working in those countries, who constitute a strong workforce. Are their rights guaranteed or not? Moreover, what are the environmental concerns of major oil-producing countries such as the GCC states? Are they interested in climate change or in the price of crude oil?
This must be said amicably, but in all clarity. It is for this reason that we are pleased that the resolution we will be voting on tomorrow has finally included paragraphs as important as paragraphs 17 and 19, of which we feel we are the joint authors. They refer, for example, to human rights as the subject of a clause that ought to be an essential part of the free trade agreement to be signed with the Gulf Cooperation Council, or the need for the parties to ratify the conventions of the International Labour Organisation.
We have also tabled additional amendments, which we hope the groups can support, thereby reinforcing these issues. We must be careful, however, not to send out the wrong kind of message to our allies: human rights must be defended whether or not there is any oil in the picture.
on behalf of the ALDE group. - (RO) The discussion on the evolution of negotiations for the Free Trade Agreement between the European Community and the Gulf Cooperation Council caught my attention, taking into account the visit I recently made to the region, together with the European Parliament Delegation for Relations with the Gulf States.
The subjects discussed during the interparliamentary meetings included the negotiation of this agreement as well.
The GCC representatives declared that Europeans were creating pressure for unlimited access to numerous investment opportunities, while the GCC is interested not only in acquiring capital, but also in the need for technology and managerial know-how.
On the one hand, the negotiations started should have been completed in 2006, but, as we say, they are continuing and the reasons are imputable to both parties.
The European Union feels that the GCC members lack coordination and reform and the latter complain of an interminable list of requirements that the Gulf States must meet.
Some of the most important were brought to mind by the Trade Commissioner, Peter Mandelson: market access, marking the origin of products, governmental licences, measures for protecting investment, as well as criteria for their guarantee in the GCC.
For this reason, I believe that, by concluding the Free Trade Agreement, both parties would officially commit to economic cooperation with mutually important gains: development of energy cooperation, economic and technological development of the region and, implicitly, an increased impact on environmental protection, creation of a common market and an increase in European investments are only some of them.
On the other hand, a sensitive debate in the region refers to the problem of respect for human rights. The Union has a very important role in the international economy but, at the same time, it is also one of the main promoters of the respect for fundamental human rights.
The discussions I had with the representatives of the most active NGOs in the region revealed very clearly the opportunity provided by the negotiations for the Free Trade Agreement to put pressure on the Gulf States to provide more civil and political freedoms to the citizens of these countries.
For this reason, when economic issues are negotiated, increased attention should implicitly be given to the laws regarding the respect for the rights of immigrant workers and women.
on behalf of the Verts/ALE Group. - Madam President, my group strongly supports calling on the Commission to supply Parliament with more information about these FTA negotiations and in particular to transmit the actual negotiating mandate and an updated sustainability impact assessment.
We also support the emphasis on the need for a strong chapter within the FTA on sustainable development, given the poor record of the Gulf States with regard to social and environmental standards. That is what makes us concerned about suggestions from the Trade DG that since the FTA negotiations with the Gulf States started a long time ago, when sustainable development issues were apparently less relevant, it is somehow now too late to burden the negotiations with new issues like human rights clauses.
I think we need to say that this is politically unacceptable and we hope that the Trade DG will keep in mind that Parliament will need to give its assent to any final results of the negotiations.
But beyond our concern about the social and environmental standards of trade within the Gulf region, we need to ask more carefully what kind of trade an FTA with the Gulf aims to liberalise. We know of course that the EU interest is about unlimited access to energy resources, about doing away with any barriers to trade like export taxes or quantitative restrictions. Of course we know the EU is trying to out-compete other industrialised and emerging economies to get the best access conditions, that the EU sees rising energy prices and wants to sell more to the region in order to redress its trade balance. Of course, this is completely inconsistent with the EU's stated goals with regard to its policy on climate change.
But let us just imagine a different scenario: that the EU would not seek to balance its trade relations through all-out liberalisation but would use the incentive of trade imbalance to foster the development and application of renewable energy; that the EU would not participate in the international race to secure access to oil but would insist on multilateral agreements giving all countries a fair share of diminishing global resources.
In comparison to this kind of ambitious scenario that we would like to see, the insistence of Parliament on a strong chapter in the FTA on sustainable development is absolutely the minimum we need in terms of deciding whether or not this House can give its assent to the upcoming agreement.
Madam President, the importance of concluding a properly functioning free trade agreement cannot be overstated. EU exports to the GCC member states have been increasing since the 1980s. The GCC is currently the EU's sixth largest export market and the EU is the GCC's first trading partner. In 2005, EU exports to the GCC were around EUR 50 billion, whereas EU exports from the GCC amounted to around EUR 37 billion.
The Commission expects the trade volume to double soon after the agreement is signed. Furthermore, for the first time, as I understand, the proposed agreement foresees clauses on human rights, non-proliferation and counter-terrorism, and this is certainly to be welcomed.
Unfortunately, there has been a long delay in reaching an agreement and, when Mr Mandelson visited the region in February 2007, you said, Commissioner, that he gave the free trade agreement a push, if I quote you correctly.
I understand, however, that he went on the record, when he was there, to blame Gulf Arab protectionism as a cause of delaying the signing of the free trade agreement. Does the Commission still believe this to be the case and is this the sort of language to foster international agreements?
Despite setbacks with reaching a trade agreement, GCC member states are engaging in a positive way with the Commission on the harmonisation of airport security regulations. Passengers currently purchasing duty-free products and transferring either within the Gulf or in the European Union could potentially have their goods confiscated because of present airport liquid security restrictions.
But, thankfully, a number of Gulf Cooperation states have engaged with the Commission by applying for security recognition under Regulation (EC) No 915/2007. This, I understand, will allow passengers to transfer from third countries with their duty-free purchases, provided that the country has been recognised as secure. Through this application, they have successfully established technical and practical cooperation with the EU, and the Commission should be commended for taking action in this area.
Such an example of practical cooperation is encouraging for any broader free trade agreement that may come into force later. However, I would like to see such cooperation and agreements speeded up and extended.
An FTA should also be a way to promote scientific cooperation with the Gulf States and thereby support sustainable development in that region. At the moment, there is very little scientific cooperation between Europe and the Gulf States, even though the potential could be great.
Cooperation in science is particularly important when it comes to climate change and energy policy. The European Union currently imports about 50% of its energy needs, of which approximately 20% are sourced in the Gulf.
An FTA needs to be strengthened in the areas of combating climate change and I therefore welcome the Commission's planned feasibility study in this area.
Madam President, let me begin with the positive. Firstly, let me put on record my thanks to Mr O'Sullivan, the Director-General for Trade, who responded quickly and positively to our request for the negotiating mandates. We received them within a week or so of him coming to the committee and being asked to provide us with those mandates.
I also welcome the significant progress that is being made in these negotiations and acknowledge, as others already have as well, that this should open up the Gulf States to EU trade and should be good for EU business.
I also accept wholeheartedly that any FTA we negotiate is going to be an improvement on the 1989 Cooperation Agreement, and as you yourself, Commissioner, reminded us and Ms Doyle has just repeated, I welcome the fact that the FTA does contain a number of non-trade clauses on subjects such as human rights, migration, counter-terrorism and the non-proliferation of weapons of mass destruction.
But I do regret that the social, environmental and labour clauses that we are negotiating with the Gulf States are significantly weaker than those that we are negotiating in our modern round of free trade agreements. We would not accept the standards that we appear to be prepared to accept for the Gulf States for Korea or for the ASEAN negotiations, for example.
The Commission has already told us - and we could have anticipated this - that this is because we are negotiating on the basis of an old negotiating mandate, a mandate that has not been updated since 2001. What I have not heard from anyone on the Commission, be it the Commissioner responsible, be it the DG for Trade or the Commissioner here this evening, is why we are still negotiating on the basis of an old mandate. It is difficult not to be suspicious that the Commission felt it was going to be too difficult to negotiate modern sustainability, development clauses and labour clauses with the Gulf States. Similarly, why has the sustainability impact assessment not been updated since 2004? Again, I have yet to hear convincing reasons for this.
I must say that I am particularly concerned - Mr Carnero has mentioned the situation of women, and that is a concern that I share - but I am particularly concerned about the rights of migrant workers in the Gulf States. Of course, these people make up the majority of the workforce in the Gulf States, and I do not see how in any sense they are protected by this free trade agreement. What will the Commission do to ensure that ILO core standards are respected by the Gulf States in respect of migrant workers?
Finally, Commissioner, your colleague Ms Ferrero-Waldner met the Bahrain Human Rights Society last week and raised with her a number of concerns over human rights and migrant workers. She is quoted in the Gulf Daily News as giving her full support to human rights clauses in any free trade agreement. How will the Commission plan to implement that promise?
(FR) Madam President, as already stated, the European Union has been negotiating the conclusion of a free trade agreement with the Gulf Cooperation Council for nearly 20 years.
Since then the Commission's negotiating mandate has barely changed and has certainly not been properly updated. The result is a somewhat surprising situation whereby the Union is not using the same criteria as a basis for its negotiations with the Gulf states as it uses with its other trade partners, such as Korea or the ASEAN countries. In particular, the negotiating mandate makes no provision for inclusion in the future agreement of any clause on social standards, nor any ambitious chapter on sustainable development. The issue of respect for human rights is scarcely mentioned. Since these elements must be part of the priorities of European action, not only should they be fully integrated in the future free trade agreement, they should also be subject to suspension clauses for cases where the commitments are not fulfilled. It is the EU's responsibility to ensure that all the trade agreements it negotiates guarantee promotion of, and respect for, the democratic principles of human rights, the conventions of the International Labour Organisation and environmental standards.
In the case of the Gulf states, special attention - and Mr Martin has just mentioned this - must be paid to the living conditions and rights of migrant workers. There are many such workers in the region to support the rapid growth there but they often work under disgraceful and unacceptable conditions.
More generally, over and above the trade that must be developed within the framework of harmonious trade relations, Europe and its Member States must step up their political and social dialogue. We must therefore implement a free trade agreement that not only does not have a negative impact on the people living in the region but, on the contrary, consolidates their political, economic and social rights. That is why it is essential, for example, to ensure that during negotiations on services, the need to guarantee a universal public service that is accessible, sustainable and cheap, and that meets high quality standards, is respected.
(DE) Madam President, Commissioner, ladies and gentlemen, we all agree that it is very important to make improving our relations with the Gulf states a priority. Europe and the Gulf states have many interests in common: on the one hand, Europe is the world's strongest market, and on the other, the Gulf supplies us with resources which are unique. From that perspective, it is essential to intensify our relations with these countries with an eye to the global context.
In the WTO, we have the 'Everything But Arms' issue, and that should be the standard. We must achieve a sensible solution as quickly as possible here, as this is in both sides' interest. We should also do more to foster exchange in research, knowledge and know-how, and try to build closer links in the education sector. Joint conclusion of the Energy Charter is also important.
Member of the Commission. - Madam President, I thank the honourable Members for their comments with respect to the EU-GCC FTA negotiations. I would like to stress that the Commission will continue to update the Parliament on the state of play of these negotiations.
I was particularly struck by the honourable Members' interest in the inclusion of a political clause in the negotiated agreement and I would like to assure you that these concerns are indeed addressed in the negotiations. I can also confirm something that was said, that this point was addressed during Commissioner Ferrero-Waldner's visit to the Gulf region last week. In fact, Gulf countries expressed their determination to conclude the free trade agreement and recognise the importance of further flexibility on the issue.
Mrs Doyle, did you want to make a point of order?
Madam President, I will leave it now, but, as we did not use the five-minute catch-the-eye, it has been practice in other debates that, even if a Member has contributed, you can have a quick question that has arisen, so we can use all the catch-the-eye, or at least another minute, if it was there.
I will leave it now on this occasion, but it was only on that basis, as there was only one catch-the-eye tonight. I had a supplementary question for the Commissioner, but I will leave it.
Mrs Doyle, you can ask the question if you wish. The point is that you did not request it.
Madam President, really I just wanted to press home the point to the Commissioner that, given the prevarication and the delay and the cancellation of last January's negotiations and the little contact since and the years this has been going on - with one or two meetings a year - are we convinced that there is any real will on the side of the GCC to have an FTA?
You have sort of just answered that, but is there a real will to have an FTA with the EU? Is that not a fair question, given the time we have been negotiating?
Member of the Commission. - I would like to simply say that we hope that there is. As you know, the meeting that was scheduled for last January did not take place, but we hope that in the forthcoming meeting in May we shall have substantial negotiations. Let us hope.
I have received one motion for a resolution pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Written statements (Rule 142)
in writing. - (RO) As a member of the European Parliament Delegation for Relations with the Gulf States, I would like to emphasize the importance of signing the Free Trade Agreement between the European Community and the Gulf Cooperation Council as soon as possible. The conclusion of this agreement in 2008 would constitute an essential premise to intensify the economic relations between the two regions and the need to ensure the European Union's energy security reflects the importance and urgency of this theme.
Taking into consideration that the present trade focuses on the energy field, it is essential for the future agreement to clearly and thoroughly approach cooperation in this field and its consolidation. This would multiply and facilitate the achievement of common projects in the energy field, including with the EU Member States in the Black Sea region, which would benefit from new development and cooperation opportunities.
Therefore, it is a priority to set a well-defined schedule for completing the current negotiations, as well as to formulate the major purpose of mutual benefits, which would lead not only to strengthening the economic relations between the EU and the Gulf States, as well as consolidating stability and sustained development in general.